Citation Nr: 1146329	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetic retinopathy, claimed as an eye condition, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II, as well as secondary diagnoses of diabetic retinopathy and erectile dysfunction.  

2.  From May 1967 to May 1968, the Veteran was assigned to a unit serving at the Korean demilitarized zone (DMZ).  

3.  During his active service, the Veteran is presumed to have been exposed to the herbicide Agent Orange.






CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred in active wartime service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A current diabetic retinopathy condition is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

3.  A current erectile dysfunction condition is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus, type II; diabetic retinopathy; and erectile dysfunction which he avers is related to exposure to Agent Orange.  His service personnel records (SPRs) indicate that he was assigned to the 13th Engineering Battalion, 7th Infantry Division from May 1967 to May 1968, when he returned to the United States.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 CFR 3.814(c)(2).  38 C.F.R. § 3.307(a)(6)(iv) (effective February 24,2011).  76 Fed. Reg. 4245, 4248 (Jan. 25, 2011).  

VA has conceded that this affected units of the 7th Infantry Division, including the 13th Engineer Combat Battalion.  The Veteran's service personnel records establish that he arrived in Korea in May 1967 and was assigned to the 7th Infantry Division, including the 13th Engineer Combat Battalion, until completion of his foreign service in May 1968.  Therefore, exposure to Agent Orange is conceded.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Diabetes mellitus may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  In this case, there is no competent evidence that diabetes mellitus was manifested to any degree during the first year after the Veteran completed his active service.  However, the evidence confirms that the Veteran has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) (2011).  Therefore, the Board finds the evidence sufficient for a grant of service connection for diabetes mellitus, type II.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In July 2005 the Veteran was accorded a compensation and pension (C&P) diabetes mellitus examination.  During the examination the Veteran reported that he was diagnosed with diabetes mellitus at age 45.  He reported a restriction of activities due to fatigability and reported a restriction of sexual activities due to erectile dysfunction.  He reported that an eye examination yielded a diagnosis of background diabetic retinopathy.  The diagnoses were diabetes mellitus; erectile dysfunction, more likely caused by diabetes mellitus; and diabetic retinopathy.  The examiner opined that the erectile dysfunction and the diabetic retinopathy can be attributed to his diabetes mellitus.  

As the Veteran's unit was in Korea during the time period specified by the regulation and the evidence confirms that the Veteran has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents, the Board resolves all doubt in the Veteran's favor and finds the evidence sufficient for a grant of service connection for diabetes mellitus, type II.  As a medical opinion indicates that diabetic retinopathy and erectile dysfunction are secondary to diabetes mellitus, type II, and there is no competent evidence to the contrary, service connection is warranted for those disabilities on a secondary basis. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service-connection for diabetes mellitus, type II is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for diabetic retinopathy is granted, subject to the laws and regulations governing the payment of monetary awards.  

Service connection for erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran also seeks service connection for peripheral neuropathy.  

VA and private medical records contain complaints of and treatment for cramps, numbness, and myopathy in the hands and legs.  

In July 2005 the Veteran was accorded a C&P diabetes mellitus examination.  During the examination the Veteran reported pain at the bottom of the feet, decreased sensation of the right foot from the toes to the shin and of the right hand.  The examiner found decreased sensation of sharp of the right foot from the toes to shin and both hands, fingertips to wrists.  The reflexes were 1/4 upper and lower.  The examiner diagnosed peripheral neuropathy, right foot greater than left that was more likely than not attributed to prior foot surgery, pes planus, and diabetes.  Although the examiner reported findings with regard to the upper extremities, she did not indicate whether or not the Veteran has peripheral neuropathy of the upper extremities.  In addition, the examiner did not have the claims folder available to her.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the above reasons, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records dating from June 16, 2005.  The Veteran should also be asked to identify any other outstanding records pertaining to his claimed peripheral neuropathy.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his peripheral neuropathy disability that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Obtain relevant medical records from the VA Medical Center dating from June 16, 2005.  If no further treatment records exist, the claims file should be documented accordingly.  

3.  The Veteran should be afforded an examination to ascertain the nature and etiology of his claimed peripheral neuropathy.  The entire claims file, including this remand, must be made available to the physician for review, and the medical opinion should reflect that such review was accomplished.  Any testing deemed warranted should be conducted.  The examiner is asked to provide an opinion as to whether the Veteran has peripheral neuropathy in both the lower and upper extremities, which is at least as likely as not (a probability of 50 percent or greater) caused by or due to his service-connected diabetes mellitus.  The examiner should also address whether peripheral neuropathy is at least as likely as not aggravated (i.e., worsened) beyond  its natural progression by diabetes mellitus.  The examiner must provide a complete rationale for any stated opinion.   

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


